Judgment, Supreme Court, Bronx County (Lawrence Tonetti, J.), rendered November 20, 1995, convicting defendant, after a jury trial, of murder in the second degree, and sentencing him to a term of 25 years to life, unanimously affirmed.
The court appropriately exercised its discretion in denying defendant’s application for dismissal of the jury panel. The remarks made by the discharged venireperson neither suggested defendant’s involvement in the crime charged nor presented any potential for substantial prejudice to defendant (see, People v Ali, 241 AD2d 321, lv denied 90 NY2d 1009).
Defendant’s right to present a defense was not improperly limited by the court. Rather, the court afforded considerable latitude in cross-examination of the People’s witnesses regarding the victim’s involvement with drugs and the possible motive of individuals other than defendant to have shot the deceased, and properly exercised its discretion in sustaining objections based upon considerations of hearsay and relevance (People v Trinidad, 177 AD2d 286, lv denied 79 NY2d 865).
Defendant did not preserve his current claims of error regarding comments of the prosecutor during summation and we decline to review them in the interest of justice. Were we to review them, we would find the comments to be proper. Concur — Milonas, J. P., Rosenberger, Ellerin and Andrias, JJ.